                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DONALD KEITH ELLISON,                               Case No. 19-mc-80167-JST
                                                        Plaintiff,                           ORDER DENYING WITHOUT
                                   8
                                                                                             PREJUDICE DEFENDANT’S MOTION
                                                 v.                                          TO TRANSFER VENUE; ORDER
                                   9
                                                                                             GRANTING IN PART STIPULATION
                                  10     UNITED STATES OF AMERICA,                           TO CONTINUE HEARINGS
                                                        Defendant.                           Re: ECF Nos. 27, 34
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Defendant United States of America’s motion to transfer venue to the

                                  14   District of Puerto Rico. ECF No. 27. The government seeks transfer under 28 U.S.C. § 1404(a),

                                  15   which provides that, “[f]or the convenience of parties and witnesses, in the interest of justice, a

                                  16   district court may transfer any civil action to any other district or division where it might have

                                  17   been brought or to any district or division to which all parties have consented.” However, the

                                  18   government’s motion does not address whether this action might have been brought in the District

                                  19   of Puerto Rico. See ECF No. 27. Nor does Plaintiff Donald Keith Ellison consent to transfer.

                                  20   ECF No. 30.

                                  21          The government argues on reply that this case could have been brought in the District of

                                  22   Puerto Rico under 18 U.S.C. § 981(b)(3), which provides that “[a]ny motion for the return of

                                  23   property seized under this section shall be filed in the district court in which the seizure warrant

                                  24   was issued or in the district court for the district in which the property was seized.” ECF No. 31.

                                  25   But “[i]t is inappropriate to consider arguments raised for the first time in a reply brief.” Ass’n of

                                  26   Irritated Residents v. C & R Vanderham Dairy, 435 F. Supp. 2d 1078, 1089 (E.D. Cal. 2006).

                                  27   Moreover, the government has not presented any evidence that the property at issue in this case

                                  28   was seized under § 981.
                                   1            Accordingly, the government’s motion to transfer venue is denied. The government may

                                   2   renew its motion, but if it does so, it must cure the deficiencies identified in this order. The Court

                                   3   expresses no view at this time on whether transfer to the District of Puerto Rico would be

                                   4   warranted under § 1404(a) if the government establishes that this case could have been brought

                                   5   there.

                                   6            The parties’ stipulation to continue the hearing on the government’s motion to transfer

                                   7   venue is denied as moot. ECF No. 34. Their stipulation to continue the hearing on Ellison’s

                                   8   motion for return of property is granted in part. Id. The hearing on that motion is continued to

                                   9   September 25, 2019. The parties shall meet and confer and file a stipulation and proposed order

                                  10   regarding the briefing schedule on Ellison’s motion. The Court will not approve any stipulation

                                  11   that proposes a reply brief deadline less than two weeks prior to the motion hearing.

                                  12            IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: July 24, 2019
                                                                                        ______________________________________
                                  14
                                                                                                      JON S. TIGAR
                                  15                                                            United States District Judge

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
